In the United States Court of Federal Claims
                                        No. 22-636
                                 Filed: October 11, 2022
 ________________________________________
                                                 )
 WALLACE JONES,                                  )
                                                 )
                      Plaintiff,                 )
                                                 )
    v.                                           )
                                                 )
 THE UNITED STATES,                              )
                                                 )
                      Defendant.                 )
 ________________________________________ )

                                              ORDER

         The Government moves to dismiss for lack of subject matter jurisdiction because Jones
makes a number of tort claims and criminal allegations against the United States and various
judges and court officials. ECF No. 9. In addition, the Government moves to dismiss for failure
to state a claim relating to claims of spoliation allegedly by court officials in a district court
handling other litigation Jones is (or was) involved in there. Following the Government’s
motion to dismiss, Jones responded with a motion to dismiss under RCFC 41 because he now
realizes that he has not exhausted his administrative remedies prior to bringing his tort claims
against the United States. ECF No. 13. Given that both parties have now moved to dismiss this
action, the Court will do so.

        The only thing the parties still dispute is whether the Court should transfer the case or
dismiss it. See ECF Nos. 13 and 14. This Court lacks jurisdiction to hear Jones’s claims under
the Federal Tort Claims Act (“FTCA”) because this Court’s jurisdiction is limited to “not
sounding in tort.” 28 U.S.C. § 1491(a)(1). Given that FTCA claims necessarily sound in tort,
this Court lacks jurisdiction to hear them. Jones concedes that his exhaustion of administrative
relief bars the Court from hearing any of his claims but asks the Court to transfer the case to the
proper administrative agency to let his case continue there. ECF No. 13 at 5.

        The governing statute resolves this dispute. According to 28 U.S.C. § 1631, when this
Court determines that it lacks jurisdiction, “the court shall, if it is in the interest of justice,
transfer such action or appeal to any other such court . . . in which the action or appeal could
have been brought at the time it was filed . . . .” Id. (emphasis added). As the emphasized
language makes clear, the authority extends to transferring a case to a court, not an
administrative agency. And because Jones has failed to exhaust his administrative remedies
before bringing his FTCA claims, there is no court in which this action could have been filed
when he filed it here. Therefore, the Court cannot transfer this case and will dismiss it in its
entirety for lack of subject matter jurisdiction.
        For the forgoing reasons, the Court hereby grants the Government’s motion to dismiss,
ECF No. 9, grants-in-part Jones’s motion to dismiss, ECF No. 13, insofar as it seeks dismissal of
this action and denies it in all other respects. The Court also grants Jones’s motion for leave to
proceed in forma pauperis, ECF No. 2.

       The Clerk of the Court is directed to enter judgment accordingly.

IT IS SO ORDERED.

                                                                    s/ Edward H. Meyers
                                                                    Edward H. Meyers
                                                                    Judge




                                                2